DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitation “a sensor configured to detect, a processor configured to generate.” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a linking word “ configured to” coupled with functional language respectively recited after each of the aforementioned claim limitations, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 1-4; 6-8;11-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see figure 11 and corresponding text. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11, 13-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2019/0156128) in view of Shuai et al (Regression convolutional network for vanishing point detection).
Zhang teaches a method of detecting a vanishing point in a driving image of a vehicle, the method comprising: generating a probability map (FIG. 6 illustrates an example roadway image 130 and example probability maps for example scanlines on the roadway image 130, paragraph [0076-0077]), comprising probability information about a position of the vanishing point in the driving image, from the driving image (the probability maps describes a position along the scanline.  That is, the horizontal axis describes pixel distances or geographic distances along the scanline in the longitudinal direction of the 

the detection data points corresponding to a specific drive may be retrieved from memory, paragraph [0103]. While Zhang teaches the limitation above, Zhang fails to teach, “detecting a vanishing point on the driving image by applying smoothing regression, which softens a boundary region of the vanishing point, to the probability map”. However, Shuai et al teaches a new structure of regression neural network based on AlexNet. The structure consists of five convolutional layers, four fully connected layers, Tanh activation function and regression loss function (see abstract). In the application of vanishing point detection, the first few convolutional layers can get the information of the edge. In the subsequent convolutional layers, this information is integrated into more abstract information. By further abstraction of more convolutional layers and fully connected layers, the relationship of the feature can be obtained (section 2.1 and 2.4). The final detection results indicated the proposed method can locate the vanishing points and the accuracy is satisfied.   It would have been obvious to one skilled in the art before filing of the claimed invention to use the Shuai regression to increase accuracy and is effective on blurred pictures, dark scenes, rotating images.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.  

As to claim 4, Zhang et al teaches the method of claim 3, wherein the detecting the vanishing point further comprises determining a centroid of gravity of the candidate region; and determining the centroid of gravity as the vanishing point (paragraph [0079] see also figure 5).
As to claim 5, Zhang et al teaches the method of claim 1, wherein the generating the probability map and the detecting the vanishing point are performed by using a neural network trained to generate a training probability map and a candidate region for a training vanishing point based on a training image and training data indicating the training vanishing point in the training image ( the training process of the convolutional neural network includes large scale data augmentation with simultaneous image and label transform.  All labels are in polyline format, which may be stored in a series of x-y coordinate values pairs of the polyline vertices, paragraph [0072-0074]).
As to claim 6, Zhang et al teaches the method of claim 1, wherein the probability map comprises information about whether pixels included in the driving image are positioned in a first region corresponding to the vanishing point, a second region not corresponding to the vanishing point, or the boundary region between the first region and the second region (paragraph [0076-0078]).
As to claim 7, Zhang et al teaches the  method of claim 1, wherein the processing the task for driving the vehicle comprises: determining a pitch variation of the vehicle or a camera mounted on the vehicle to capture the driving image, based on the vanishing point; updating a transformation matrix based on the pitch variation; and converting the orientation of the driving image based on the updated transformation matrix (he point cloud may be selected based on the geographic position where the image was collected as well as the angle (e.g., up to three angles including roll, pitch, and yaw) of the camera when the image was collected.  The localization geometry generator 121 determines at least 
As to claim 8, Zhang et al teaches the method of claim 1, wherein the task for driving the vehicle comprises at least one of determining a driving parameter of the vehicle and generating a driving assistant image for the vehicle (The mobile device 122 may be integrated in the vehicle 124, which may 
include assisted driving vehicles such as autonomous vehicles, highly assisted driving (HAD), and advanced driving assistance systems (ADAS).  Any of these assisted driving systems may be incorporated into mobile device 122.  Alternatively, an assisted driving device may be included in the vehicle.  The 
assisted driving device may include memory, a processor, and systems to communicate with the mobile device 122.  The assisted driving vehicles may response to geographic data received from geographic database 123 and the server 125, which may have been updated, paragraph [0128]).
As to claim 9, Zhang et al teaches the training method for training a neural network, the training method comprising:  receiving a training image and training data comprising a label indicating a vanishing point in the training image (figure 5; note that the stripe-shaped object defined by perspective may be in a direction towards a vanishing point of the image.  The vanishing point is an abstract point on the image plane where the two-dimensional reorientation of parallel lines appears to converge in the distance.  Multiple stripe-shaped objects in the image may have a directional vector that converge to the same direction point or vanishing point, paragraph [0039]) training, based on the training image and the label ( he training process of the convolutional neural network includes large scale data augmentation with simultaneous image and label transform, paragraph [0073]), a first neural network to output first 
As to claim 10, Zhang et al teaches the  training method of claim 9, wherein the training the first neural network comprises: extracting the first probability information from the training image; and training, based on the first probability information, a first regression module to detect a first candidate region of the vanishing point, wherein the first candidate region comprises the vanishing point indicated by the label ( note that the term probe 101 may designate the collection of data for the initial analysis or training of the localization geometry generator 121 as well as utilizing the localization geometry generator 121 for map updates, while the term sensor 111 may designate the collection of subsequent data for localization using the localization geometry generator 121 the shape of the stripe-shaped object, which is toward the vanishing point in the roadway image 130, as well as the nature of traveling along the roadway dictates the targeted region 139; paragraph [0045];[0050] [0071-0073]).
As to claim 11, Shuai teaches the training method of claim 9, wherein the generating the probability map is performed by a smoothing factor-based second regression module based on the first probability information (section 2.1 The second convolutional layer takes the output of the first convolutional layer as input. The second convolutional layer has 256 kernels with shape of 5 × 5 × 96. The third / fourth / fifth layers behind the second convolutional layer are connected in turn. The third convolutional layer has 384 kernels with shape of 3×3×256, the fourth convolutional layer has 384 kernels with shape of 3×3×384 and the fifth convolutional layer has 256 kernels with shape of 3×3×384. The fully connected layers FC6 / FC7 each have 4096 output neurons. The output of the eighth fully connected layer, that is, the output of the whole network has 1000 neurons which representing the classification of 1000 categories. The 1000 outputs are processed by Softmax to get the class probability. The network also uses the dropout layer to prevent overfitting. Because of extraction of high-level abstract features of the image, AlexNet performance very well in ImageNet.).
.

Allowable Subject Matter
Claims 2, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664